In an action for a divorce, the defendant husband appeals (1) as limited by his brief, from so much of a judgment of the Supreme Court, Nassau County (Kelly, J.), entered April 20, 1984, as granted the plaintiff wife the sum of $225 per week for maintenance and the sum of $175 per week for child support; and (2) from an order of the same court (Roncallo, J.), dated May 23, 1984, which granted the plaintiff wife counsel fees in the principal sum of $7,200.
Judgment affirmed, insofar as appealed from, and order affirmed, with one bill of costs.
We find that Special Term’s awards of maintenance, child support, and counsel fees constituted a proper exercise of its discretion (see, Silver v Silver, 63 AD2d 1017; Smith v Smith, 61 AD2d 1133). We also find that contrary to the defendant husband’s claim, Special Term sufficiently set forth the factors it considered in rendering its maintenance and child support awards (Domestic Relations Law § 236 [B] [6] [b]; [7] [b]; cf. Hornbeck v Hornbeck, 99 AD2d 851; Nielsen v Nielsen, 91 AD2d 1016). Titone, J. P., Mangano, Gibbons and O’Connor, JJ., concur.